Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 1 of 20 Page ID #:717



   1   Lucia E. Coyoca, State Bar No. 128314
        E-mail: lec@msk.com
   2   Emma Luevano, State Bar No. 198421
        E-mail: eyl@msk.com
   3   Louise Truong, State Bar No. 293811
        E-mail: ltt@msk.com
   4   Mitchell Silberberg & Knupp LLP
       2049 Century Park East, 18th Floor
   5   Los Angeles, CA 90067
       Telephone: (310) 312-2000
   6   Facsimile: (310) 310-3100

   7   Attorneys for Defendant
       Netflix, Inc.
   8
   9   [ADDITIONAL COUNSEL LISTED ON
       THE NEXT PAGE]
  10
  11                            UNITED STATES DISTRICT COURT
  12                       CENTRAL DISTRICT OF CALIFORNIA
  13
  14   MONIQUE HICKS, an individual,           CASE NO. 2:19-cv-10452-AB-MAA
  15               Plaintiff,                  The Honorable André Birotte Jr.
                                               Courtroom: 7B
  16         v.
                                               STIPULATED PROTECTIVE
  17   NETFLIX, INC., a Delaware               ORDER
       corporation; and DOES 1 through 50,
  18   inclusive
  19               Defendants.
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 2 of 20 Page ID #:718



   1   David M. deRubertis, State Bar No. 208709
        E-mail: David@deRubertisLaw.com
   2   Garen R. Nadir, State Bar No. 285394
        E-mail: Garen@deRubertisLaw.com
   3   The deRubertis Law Firm, APC
       4219 Coldwater Canyon Avenue
   4   Studio City, California 91604
       Telephone: (818) 761-2322
   5   Facsimile: (818) 761-2323
   6   Attorneys for Plaintiff
       Monique Hicks
   7
   8
       Alan I. Schimmel, State Bar No. 101328
   9    E-mail: AISchimmerl@spattorneys.com
       Michael W. Parks, State Bar No. 154531
  10    E-mail: MWParks@spattorneys.com
       Arya Rhodes, State Bar No. 299390
  11    E-mail: ARhodes@spattorneys.com
       Schimmel & Parks, APLC
  12   15303 Ventura Blvd., Suite 650
       Sherman Oaks, California 91403
  13   Telephone: (818) 464-5061
       Facsimile: (818) 464-5091
  14
       Attorneys for Plaintiff
  15   Monique Hicks
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             2
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 3 of 20 Page ID #:719



   1   1.    PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary, or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
   6   enter the following Stipulated Protective Order. The parties acknowledge that this
   7   Stipulated Protective Order does not confer blanket protections on all disclosures or
   8   responses to discovery and that the protection it affords from public disclosure and
   9   use extends only to the limited information or items that are entitled to confidential
  10   treatment under the applicable legal principles. The parties further acknowledge, as
  11   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
  12   them to file confidential information under seal; Local Rule 79-5 sets forth the
  13   procedures that must be followed and the standards that will be applied when a
  14   party seeks permission from the Court to file material under seal.
  15
  16   2.    GOOD CAUSE STATEMENT
  17         This action is likely to involve trade secrets, highly sensitive business
  18   information, compensation earned by high-profile third parties, metrics relating to
  19   members, financial data, competitively-sensitive contractual terms, business plans
  20   and projections, customer and pricing lists, and other valuable research,
  21   development, commercial, financial, technical and/or proprietary information for
  22   which special protection from public disclosure and from use for any purpose other
  23   than prosecution of this action is warranted. Such confidential and proprietary
  24   materials and information consist of, among other things, confidential business or
  25   financial information, information regarding confidential business practices, or
  26   other confidential research, development, or commercial information (including
  27   information implicating privacy rights of third parties), information otherwise
  28   generally unavailable to the public, or which may be privileged or otherwise
                                                  3
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 4 of 20 Page ID #:720



   1   protected from disclosure under state or federal statutes, court rules, case decisions,
   2   or common law. Accordingly, to expedite the flow of information, to facilitate the
   3   prompt resolution of disputes over confidentiality of discovery materials, to
   4   adequately protect information the parties are entitled to keep confidential, to
   5   ensure that the parties are permitted reasonable necessary uses of such material in
   6   preparation for and in the conduct of trial, to address their handling at the end of the
   7   litigation, and to serve the ends of justice, a protective order for such information is
   8   justified in this matter. It is the intent of the parties that information will not be
   9   designated as confidential for tactical reasons and that nothing be so designated
  10   without a good faith belief that it has been maintained in a confidential, non-public
  11   manner, and there is good cause why it should not be part of the public record of
  12   this case.
  13
  14   3.     DEFINITIONS
  15          3.1.   Action: This pending federal lawsuit.
  16          3.2.   Challenging Party: A Party or Nonparty that challenges the
  17   designation of information or items under this Stipulated Protective Order.
  18          3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
  19   how it is generated, stored, or maintained) or tangible things that qualify for
  20   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  21   the Good Cause Statement. That information could qualify as “CONFIDENTIAL”
  22   does not mean it is automatically deemed discoverable and/or relevant to this
  23   matter.
  24          3.4.   Counsel: Outside Counsel of Record and In-House Counsel (as well
  25   as their support staff).
  26          3.5.   Designating Party: A Party or Nonparty that designates information or
  27   items that it produces in disclosures or in responses to discovery as
  28   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
                                                   4
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 5 of 20 Page ID #:721



   1   ONLY.”
   2         3.6.   Disclosure or Discovery Material: All items or information, regardless
   3   of the medium or manner in which it is generated, stored, or maintained (including,
   4   among other things, testimony, transcripts, and tangible things), that is produced or
   5   generated in disclosures or responses to discovery in this matter.
   6         3.7.   Expert: A person with specialized knowledge or experience in a
   7   matter pertinent to the litigation who has been retained by a Party or its counsel to
   8   serve as an expert witness or as a consultant in this Action.
   9         3.8.   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  10   Information or Items: Extremely sensitive “Confidential Information or Items” the
  11   disclosure of which to another Party or Non Party would create a substantial risk of
  12   serious harm that could not be avoided by less restrictive means. For avoidance of
  13   doubt, a “Highly Confidential – Attorneys’ Eyes Only” designation is only
  14   appropriate where the information sought to be disclosed is commercially sensitive,
  15   such as a trade secret as defined under California Civil Code §3426.1(d), or other
  16   confidential business proprietary information that if disclosed would put the
  17   disclosing party at a significant competitive disadvantage. Examples of “Highly
  18   Confidential – Attorneys’ Eyes Only” Information or Items includes, but is not
  19   limited to, algorithms, non-public technical research, formulas or compilations, or
  20   confidential internal evaluative processes used to determine compensation to be
  21   paid to talent. Information that is within the public domain or generally known or
  22   discussed in the industry cannot be designated “HIGHLY-CONFIDENTIAL –
  23   ATTORNEYS’ EYES ONLY.” That Information could qualify as “HIGHLY
  24   CONFIDENTIAL –ATTORNEYS’ EYES ONLY” does not mean it is
  25   automatically deemed discoverable and/or relevant to this matter.
  26         The parties agree that pay data showing the amounts initially offered and
  27   ultimately paid to other talent by Netflix for a comedy special may not be
  28   designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
                                                  5
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 6 of 20 Page ID #:722



   1         3.9    In-House Counsel: Attorneys who are employees of a party to this
   2   Action. In-House Counsel does not include Outside Counsel of Record or any
   3   other outside counsel.
   4         3.10. Nonparty: Any natural person, partnership, corporation, association,
   5   or other legal entity not named as a Party to this action.
   6         3.11. Outside Counsel of Record: Attorneys who are not employees of a
   7   party to this Action but are retained to represent or advise a party to this Action and
   8   have appeared in this Action on behalf of that party or are affiliated with a law firm
   9   which has appeared on behalf of that party, and includes support staff.
  10         3.12. Party: Any party to this Action, including all of its officers, directors,
  11   employees, consultants, retained experts, In-House Counsel, and Outside Counsel
  12   of Record (and their support staffs).
  13         3.13. Producing Party: A Party or Nonparty that produces Disclosure or
  14   Discovery Material in this Action.
  15         3.14. Professional Vendors: Persons or entities that provide litigation
  16   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  17   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  18   and their employees and subcontractors.
  19         3.15. Protected Material: Any Disclosure or Discovery Material that is
  20   designated as “CONFIDENTIAL” or as “HIGHLY CONFIDENTIAL –
  21   ATTORNEYS’ EYES ONLY.”
  22         3.16. Receiving Party: A Party that receives Disclosure or Discovery
  23   Material from a Producing Party.
  24
  25   4.    SCOPE
  26         The protections conferred by this Stipulated Protective Order cover not only
  27   Protected Material, but also (1) any information copied or extracted from Protected
  28   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                                                  6
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 7 of 20 Page ID #:723



   1   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   2   that might reveal Protected Material.
   3          Any use of Protected Material at trial shall be governed by the orders of the
   4   trial judge. This Stipulated Protective Order does not govern the use of Protected
   5   Material at trial.
   6
   7   5.     DURATION
   8          Even after final disposition of this litigation, the confidentiality obligations
   9   imposed by this Stipulated Protective Order shall remain in effect until a
  10   Designating Party agrees otherwise in writing or a court order otherwise directs.
  11   Final disposition shall be deemed to be the later of: (1) dismissal of all claims and
  12   defenses in this Action, with or without prejudice; and (2) final judgment herein
  13   after the completion and exhaustion of all appeals, rehearings, remands, trials, or
  14   reviews of this Action, including the time limits for filing any motions or
  15   applications for extension of time pursuant to applicable law.
  16          While the obligations under this Stipulated Protective Order remain in effect
  17   after final disposition of this litigation as discussed below, any materials that were
  18   permissibly filed in the public court record, were used and not sealed during the
  19   trial of this action, or were de-designated as Confidential shall lose their designation
  20   as confidential materials and are no longer subject to the obligations of
  21   confidentiality under this Stipulated Protective Order.
  22
  23   6.     DESIGNATING PROTECTED MATERIAL
  24          6.1.   Exercise of Restraint and Care in Designating Material for Protection.
  25          Each Party or Nonparty that designates information or items for protection
  26   under this Stipulated Protective Order must take care to limit any such designation
  27   to specific material that qualifies under the appropriate standards. The Designating
  28   Party must designate for protection only those parts of material, documents, items,
                                                   7
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 8 of 20 Page ID #:724



   1   or oral or written communications that qualify so that other portions of the material,
   2   documents, items, or communications for which protection is not warranted are not
   3   swept unjustifiably within the ambit of this Stipulated Protective Order.
   4         Mass, indiscriminate, or routinized designations are prohibited. Designations
   5   that are shown to be clearly unjustified or that have been made for an improper
   6   purpose (e.g., to unnecessarily encumber the case development process or to
   7   impose unnecessary expenses and burdens on other parties) may expose the
   8   Designating Party to sanctions.
   9         6.2.   Manner and Timing of Designations.
  10         Except as otherwise provided in this Stipulated Protective Order (see, e.g.,
  11   Section 6.2(a)), or as otherwise stipulated or ordered, Disclosure or Discovery
  12   Material that qualifies for protection under this Stipulated Protective Order must be
  13   clearly so designated before the material is disclosed or produced.
  14         Designation in conformity with this Stipulated Protective Order requires the
  15   following:
  16                (a)    For information in documentary form (e.g., paper or electronic
  17   documents, but excluding transcripts of depositions or other pretrial or trial
  18   proceedings), that the Producing Party affix at a minimum, the legend
  19   “CONFIDENTIAL” or “HIGHLY-CONFIDENTIAL – ATTORNEYS’ EYES
  20   ONLY” to each page that contains Protected Material. If only a portion or portions
  21   of the material on a page qualifies for protection, the Producing Party also must
  22   clearly identify the protected portion(s) (e.g., by making appropriate markings in
  23   the margins) and must specify, for each portion, the level of protection being
  24   asserted.
  25         A Party or Nonparty that makes original documents available for inspection
  26   need not designate them for protection until after the inspecting Party has indicated
  27   which documents it would like copied and produced. During the inspection and
  28   before the designation, all of the material made available for inspection shall be
                                                  8
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 9 of 20 Page ID #:725



   1   deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” After the
   2   inspecting Party has identified the documents it wants copied and produced, the
   3   Producing Party must determine which documents, or portions thereof, qualify for
   4   protection under this Stipulated Protective Order. Then, before producing the
   5   specified documents, the Producing Party must affix the legend
   6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   7   ONLY” to each page that contains Protected Material. If only a portion or portions
   8   of the material on a page qualifies for protection, the Producing Party also must
   9   clearly identify the protected portion(s) (e.g., by making appropriate markings in
  10   the margins) and must specify, for each portion, the level of protection being
  11   asserted.
  12                (b)    For testimony given in depositions or in other pretrial or trial
  13   proceedings, that the Designating Party identify the Disclosure or Discovery
  14   Material on the record, before the close of the deposition, hearing, or other
  15   proceeding, all protected testimony and specify the level of protection being
  16   asserted. Alternatively, when it is impractical to identify separately each portion of
  17   testimony that is entitled to protection, the Designating Party shall have up to 14
  18   days after a deposition, hearing, or other proceeding to identify the specific portions
  19   of the testimony as to which protection is sought and to specify the level of
  20   protection being asserted. Alternatively, a Designating Party may specify, at the
  21   deposition or up to 14 days afterwards, that the entire transcript shall be treated as
  22   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  23   ONLY.”
  24         Parties shall give the other parties notice if they reasonably expect a
  25   deposition, hearing, or other proceeding to include Protected Material so that the
  26   other parties can ensure that only authorized individuals who have signed the
  27   “Acknowledgment and Agreement to be Bound” (Exhibit A) are present at those
  28   proceedings. The use of a document as an exhibit at a deposition shall not in any
                                                  9
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 10 of 20 Page ID #:726



   1   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
   2   – ATTORNEYS’ EYES ONLY.”
   3         Transcripts containing Protected Material shall have an obvious legend on
   4   the title page that the transcript contains Protected Material, and the title page shall
   5   be followed by a list of all pages (including line numbers as appropriate) that have
   6   been designated as Protected Material and the level of protection being asserted by
   7   the Designating Party. The Designating Party shall inform the court reporter of
   8   these requirements. Any transcript that is prepared before the expiration of the 21-
   9   day period for designation shall be treated during that period as if it had been
  10   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
  11   entirety unless otherwise agreed. After the expiration of that period, the transcript
  12   shall be treated only as actually designated.
  13                (c)    For information produced in nondocumentary form, and for any
  14   other tangible items, that the Producing Party affix in a prominent place on the
  15   exterior of the container or containers in which the information is stored the legend
  16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  17   ONLY.” If only a portion or portions of the information warrants protection, the
  18   Producing Party, to the extent practicable, shall identify the protected portion(s) and
  19   specify the level of protection being asserted.
  20         6.3.   Inadvertent Failure to Designate.
  21         If timely corrected, an inadvertent failure to designate qualified information
  22   or items does not, standing alone, waive the Designating Party’s right to secure
  23   protection under this Stipulated Protective Order for such material. Upon timely
  24   correction of a designation, the Receiving Party must make reasonable efforts to
  25   assure that the material is treated in accordance with the provisions of this
  26   Stipulated Protective Order.
  27
  28   7.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
                                                  10
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 11 of 20 Page ID #:727



   1         7.1.   Timing of Challenges.
   2         Any Party or Nonparty may challenge a designation of confidentiality at any
   3   time that is consistent with the Court’s Scheduling Order.
   4         7.2.   Meet and Confer.
   5         The Challenging Party shall initiate the dispute resolution process, which
   6   shall comply with Local Rule 37.1 et seq., and with Section 4 of Judge Audero’s
   7   Procedures (“Mandatory Telephonic Conference for Discovery Disputes”). 1
   8         7.3.   Burden of Persuasion.
   9         The burden of persuasion in any such challenge proceeding shall be on the
  10   Designating Party. Frivolous challenges, and those made for an improper purpose
  11   (e.g., to harass or impose unnecessary expenses and burdens on other parties), may
  12   expose the Challenging Party to sanctions. Unless the Designating Party has
  13   waived or withdrawn the confidentiality designation, all parties shall continue to
  14   afford the material in question the level of protection to which it is entitled under
  15   the Producing Party’s designation until the Court rules on the challenge.
  16
  17   8.    ACCESS TO AND USE OF PROTECTED MATERIALS
  18         8.1.   Basic Principles.
  19         A Receiving Party may use Protected Material that is disclosed or produced
  20   by another Party or by a Nonparty in connection with this Action only for
  21   prosecuting, defending, or attempting to settle this Action. Such Protected Material
  22   may be disclosed only to the categories of persons and under the conditions
  23   described in this Stipulated Protective Order. When the Action reaches a final
  24   disposition, a Receiving Party must comply with the provisions of Section 14
  25   below.
  26
  27   1
        Judge Audero’s Procedures are available at
  28   https://www.cacd.uscourts.gov/honorable-maria-audero.
                                                 11
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 12 of 20 Page ID #:728



   1         Protected Material must be stored and maintained by a Receiving Party at a
   2   location and in a secure manner that ensures that access is limited to the persons
   3   authorized under this Stipulated Protective Order.
   4         8.2.     Disclosure of “CONFIDENTIAL” Information or Items.
   5         Unless otherwise ordered by the Court or permitted in writing by the
   6   Designating Party, a Receiving Party may disclose any information or item
   7   designated “CONFIDENTIAL” only to:
   8                (a)    The Receiving Party’s Outside Counsel of Record, as well as
   9   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  10   disclose the information for this Action;
  11                (b)    The officers, directors, and employees (including In-House
  12   Counsel) of the Receiving Party to whom disclosure is reasonably necessary for this
  13   Action;
  14                (c)    Experts of the Receiving Party to whom disclosure is reasonably
  15   necessary for this Action and who have signed the “Acknowledgment and
  16   Agreement to be Bound” (Exhibit A);
  17                (d)    The Court and its personnel;
  18                (e)    Court reporters and their staff;
  19                (f)    Professional jury or trial consultants, mock jurors, and
  20   Professional Vendors to whom disclosure is reasonably necessary for this Action
  21   and who have signed the “Acknowledgment and Agreement to be Bound” (Exhibit
  22   A);
  23                (g)    The author or recipient of a document containing the
  24   information or a custodian or other person who otherwise possessed or knew the
  25   information;
  26                (h)    During their depositions, witnesses, and attorneys for witnesses
  27   in the Action to whom disclosure is reasonably necessary, provided that: (i) the
  28   deposing party requests that the witness sign the “Acknowledgment and Agreement
                                                   12
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 13 of 20 Page ID #:729



   1   to be Bound” (Exhibit A); and (ii) the witness will not be permitted to keep any
   2   confidential information unless they sign the “Acknowledgment and Agreement to
   3   be Bound” unless otherwise agreed to by the Designating Party or ordered by the
   4   Court. Pages of transcribed deposition testimony or exhibits to depositions that
   5   reveal Protected Material may be separately bound by the court reporter and may
   6   not be disclosed to anyone except as permitted under this Stipulated Protective
   7   Order;
   8                  (i)    Any mediator or settlement officer, and their supporting
   9   personnel, mutually agreed upon by any of the parties engaged in settlement
  10   discussions;
  11                  (j)    Any party to this action; and
  12                  (k)    Any individual whom Counsel reasonably and in good faith
  13   believe may have relevant, percipient information or to whom Counsel believe
  14   disclosure is reasonably necessary to assist Counsel with representation of the
  15   Client in this matter, provided that such individual signs the “Acknowledgment and
  16   Agreement to be Bound (Exhibit A).
  17         8.3.      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  18   ONLY” Information or Items.
  19         Unless otherwise ordered by the Court or permitted in writing by the
  20   Designating Party, a Receiving Party may disclose any information or item
  21   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
  22         (a)       The Receiving Party’s Outside Counsel of Record in this action, as
  23   well as employees of said Outside Counsel of Record to whom it is reasonably
  24   necessary to disclose the information for this litigation;
  25         (b)       In- House Counsel of the Receiving Party to whom disclosure is
  26   reasonably necessary for this litigation;
  27         (c)       Experts of the Receiving Party (1) to whom disclosure is reasonably
  28   necessary for this litigation, and (2) who have signed the “Acknowledgment and
                                                   13
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 14 of 20 Page ID #:730



   1   Agreement to be Bound” (Exhibit A);
   2         (d)    The court and its personnel;
   3         (e)    Court reporters and their staff, professional jury or trial consultants,
   4   and Professional Vendors to whom disclosure is reasonably necessary for this
   5   litigation and who have signed the “Acknowledgment and Agreement to be Bound”
   6   (Exhibit A); and
   7         (f)    The author or recipient of a document containing the information or a
   8   custodian or other person who otherwise possessed or knew the information.
   9
  10   9.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
  11         PRODUCED IN OTHER LITIGATION
  12         If a Party is served with a subpoena or a court order issued in other litigation
  13   that compels disclosure of any information or items designated in this Action as
  14   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  15   ONLY,” that Party must:
  16         (a)    Promptly notify in writing the Designating Party. Such notification
  17   shall include a copy of the subpoena or court order;
  18         (b)    Promptly notify in writing the party who caused the subpoena or order
  19   to issue in the other litigation that some or all of the material covered by the
  20   subpoena or order is subject to this Stipulated Protective Order. Such notification
  21   shall include a copy of this Stipulated Protective Order; and
  22         (c)    Cooperate with all reasonable procedures sought to be pursued by the
  23   Designating Party whose Protected Material may be affected.
  24         If the Designating Party timely seeks a protective order, the Party served with
  25   the subpoena or court order shall not produce any information designated in this
  26   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
  27   EYES ONLY” before a determination by the Court from which the subpoena or
  28   order issued, unless the Party has obtained the Designating Party’s permission. The
                                                   14
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 15 of 20 Page ID #:731



   1   Designating Party shall bear the burden and expense of seeking protection in that
   2   court of its confidential material and nothing in these provisions should be
   3   construed as authorizing or encouraging a Receiving Party in this Action to disobey
   4   a lawful directive from another court.
   5
   6   10.   A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
   7         PRODUCED IN THIS LITIGATION
   8         10.1. Application.
   9         The terms of this Stipulated Protective Order are applicable to information
  10   produced by a Nonparty in this Action and designated as “CONFIDENTIAL” or
  11   “HIGHLY CONFIDENTIAL- ATTORNEYS’ EYES ONLY”. Such information
  12   produced by Nonparties in connection with this litigation is protected by the
  13   remedies and relief provided by this Stipulated Protective Order. Nothing in these
  14   provisions should be construed as prohibiting a Nonparty from seeking additional
  15   protections.
  16         10.2. Notification.
  17         In the event that a Party is required by a valid discovery request to produce a
  18   Nonparty’s confidential information in its possession, and the Party is subject to an
  19   agreement with the Nonparty not to produce the Nonparty’s confidential
  20   information, then the Party shall:
  21                  (a)   Shall notify the Requesting Party and the Nonparty in writing
  22   within five (5) business days that some or all of the information requested is subject
  23   to a confidentiality agreement with a Nonparty;
  24                  (b)   Promptly provide the Nonparty with a copy of the Stipulated
  25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  26   specific description of the information requested; and
  27                  (c)   Make the information requested available for inspection by the
  28   Nonparty, if requested.
                                                 15
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 16 of 20 Page ID #:732



   1         10.3. Conditions of Production.
   2         If the Nonparty fails to seek a protective order from this Court within
   3   fourteen (14) days after receiving the notice and accompanying information, the
   4   Receiving Party may produce the Nonparty’s confidential information responsive to
   5   the discovery request. If the Nonparty timely seeks a protective order, the
   6   Receiving Party shall not produce any information in its possession or control that
   7   is subject to the confidentiality agreement with the Nonparty before a determination
   8   by the Court. Absent a court order to the contrary, the Nonparty shall bear the
   9   burden and expense of seeking protection in this Court of its Protected Material.
  10
  11   11.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
  12         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
  13   Protected Material to any person or in any circumstance not authorized under this
  14   Stipulated Protective Order, the Receiving Party immediately must (1) notify in
  15   writing the Designating Party of the unauthorized disclosures, (2) use its best
  16   efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
  17   person or persons to whom unauthorized disclosures were made of all the terms of
  18   this Stipulated Protective Order, and (4) request such person or persons to execute
  19   the “Acknowledgment and Agreement to be Bound” (Exhibit A).
  20
  21   12.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  22         PROTECTED MATERIAL
  23         When a Producing Party gives notice to Receiving Parties that certain
  24   inadvertently produced material is subject to a claim of privilege or other
  25   protection, the obligations of the Receiving Parties are those set forth in Federal
  26   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
  27   whatever procedure may be established in an e-discovery order that provides for
  28   production without prior privilege review. Pursuant to Federal Rule of Evidence
                                                 16
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 17 of 20 Page ID #:733



   1   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   2   of a communication or information covered by the attorney-client privilege or work
   3   product protection, the parties may incorporate their agreement in the Stipulated
   4   Protective Order submitted to the Court.
   5
   6   13.   MISCELLANEOUS
   7         13.1. Right to Further Relief.
   8         Nothing in this Stipulated Protective Order abridges the right of any person
   9   to seek its modification by the Court in the future.
  10         13.2. Right to Assert Other Objections.
  11         By stipulating to the entry of this Stipulated Protective Order, no Party
  12   waives any right she/it otherwise would have to object to disclosing or producing
  13   any information or item on any ground not addressed in this Stipulated Protective
  14   Order. Similarly, no Party waives any right to object on any ground to use in
  15   evidence of any of the material covered by this Stipulated Protective Order.
  16         13.3. Filing Protected Material.
  17         A Party that seeks to file under seal any Protected Material must comply with
  18   Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
  19   court order authorizing the sealing of the specific Protected Material at issue. If a
  20   Party's request to file Protected Material under seal is denied by the Court, then the
  21   Receiving Party may file the information in the public record unless otherwise
  22   instructed by the Court.
  23
  24   14.   FINAL DISPOSITION
  25         After the final disposition of this Action, within sixty (60) days of a written
  26   request by the Designating Party, each Receiving Party must return all Protected
  27   Material to the Producing Party or destroy such material. As used in this
  28   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                                  17
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 18 of 20 Page ID #:734



   1   summaries, and any other format reproducing or capturing any of the Protected
   2   Material. Whether the Protected Material is returned or destroyed, the Receiving
   3   Party must submit a written certification to the Producing Party (and, if not the
   4   same person or entity, to the Designating Party) by the 60-day deadline that
   5   (1) identifies (by category, where appropriate) all the Protected Material that was
   6   returned or destroyed, and (2) affirms that the Receiving Party has not retained any
   7   copies, abstracts, compilations, summaries, or any other format reproducing or
   8   capturing any of the Protected Material. Notwithstanding this provision, Counsel is
   9   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
  10   and hearing transcripts; legal memoranda; correspondence; deposition and trial
  11   exhibits; expert reports; attorney work product; and consultant and expert work
  12   product, even if such materials contain Protected Material. Any such archival
  13   copies that contain or constitute Protected Material remain subject to this Stipulated
  14   Protective Order as set forth in Section 5.
  15
  16   15.   VIOLATION
  17         Any violation of this Stipulated Protective Order may be punished by any
  18   and all appropriate measures including, without limitation, contempt proceedings
  19   and/or monetary sanctions.
  20
  21   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

  22
  23
  24   Dated: September 16, 2021                       /s/ David M. deRubertis
  25                                                   David M. deRubertis
                                                       The deRubertis Law Firm, APC
  26                                                   Attorneys for Plaintiff Monique Hicks
  27
  28
                                                  18
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 19 of 20 Page ID #:735



   1
       Dated: September 16, 2021                      /s/ Michael W. Parks
   2                                                    Michael W. Parks
   3                                                    Schimmel & Parks, APLC
                                                        Attorneys for Plaintiff Monique Hicks
   4
   5
   6   Dated: September 16, 2021                       /s/ Emma Luevano
   7                                                   Emma Luevano
                                                       Mitchell Silberberg & Knupp LLP
   8                                                   Attorneys for Defendant Netflix, Inc.
   9
  10
  11   Attestation Regarding Signatures: I, Emma Luevano, attest that all signatories

  12   listed, and on whose behalf the filing is submitted, concur in the filing’s content and

  13   have authorized the filing.              By: /s/ Emma Luevano___________

  14
  15
  16
  17   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                          RED
                                            D.
  18
  19   Dated:    09/16/2021
                                                       Maria A. A
                                                                Audero
                                                                  udero
  20                                                   United
                                                            d States Magistrate Judge
  21
  22
  23
  24
  25
  26
  27
  28
                                                 19
Case 2:19-cv-10452-AB-MAA Document 69 Filed 09/16/21 Page 20 of 20 Page ID #:736



   1                                         EXHIBIT A
   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3           I,                                [full name], of
   4                         [address], declare under penalty of perjury that I have read in its
   5   entirety and understand the Stipulated Protective Order that was issued by the
   6   United States District Court for the Central District of California on
   7   [date] in the case of Monique Hicks v. Netflix, Inc., Case No: 2:19-cv-10452-AB-
   8   MAA. I agree to comply with and to be bound by all the terms of this Stipulated
   9   Protective Order, and I understand and acknowledge that failure to so comply could
  10   expose me to sanctions and punishment in the nature of contempt. I solemnly
  11   promise that I will not disclose in any manner any information or item that is
  12   subject to this Stipulated Protective Order to any person or entity except in strict
  13   compliance with the provisions of this Stipulated Protective Order.
  14           I further agree to submit to the jurisdiction of the United States District Court
  15   for the Central District of California for the purpose of enforcing the terms of this
  16   Stipulated Protective Order, even if such enforcement proceedings occur after
  17   termination of this action. I hereby appoint                               [full name]
  18   of                                                     [address and telephone number]
  19   as my California agent for service of process in connection with this action or any
  20   proceedings related to enforcement of this Stipulated Protective Order.
  21
  22   Signature:
  23   Printed Name:
  24   Date:
  25   City and State Where Sworn and Signed:
  26
  27
  28
                                                   20
